SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . ATTACHMENT II “B” CONSOLIDATED FORM Management and Related Persons’ Trading of Securities Issued by the Company Article 11 – CVM Instruction #358/2002 In July/2017 no transactions involving securities and derivatives were executed, pursuant to Article 11 - CVM Instruction #358/2002. Company’s Name: Braskem S.A. Group and Related Persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Controlling Shareholders Opening Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 0 - - Share Class “A” Preferred Share 76,526 0.02% 0.01% Closing Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 0 - - Share Class “A” Preferred Share 76,526 0.02% 0.01% 1 ATTACHMENT II “B” CONSOLIDATED FORM Management and Related Persons’ Trading of Securities Issued by the Company Article 11 – CVM Instruction #358/2002 In July/2017, no transactions involving securities and derivatives were executed, pursuant to Article 11 - CVM Instruction #358/2002. Company’s Name: Braskem S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Controlling Shareholders Opening Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 0 - - Share Class “A” Preferred Share 510 0.0001% 0.0001% Closing Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 0 - - Share Class “A” Preferred Share 510 0.0001% 0.0001% 2 ATTACHMENT II “B” CONSOLIDATED FORM Management and Related Persons’ Trading of Securities Issued by the Company Article 11 – CVM Instruction #358/2002 In July/2017 no transactions involving securities and derivatives were executed, pursuant to Article 11 - CVM Instruction #358/2002. Company’s Name: Braskem S.A. Group and Related Persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Controlling Shareholders Opening Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 0 - - Share Class “A” Preferred Share 0 - - Closing Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 0 - - Share Class “A” Preferred Share 0 - - 3 ATTACHMENT II “B” CONSOLIDATED FORM Management and Related Persons’ Trading of Securities Issued by the Company Article 11 – CVM Instruction #358/2002 In July/2017 no transactions involving securities and derivatives were executed, pursuant to Article 11 - CVM Instruction #358/2002. Company’s Name: Braskem S.A. Group and Related Persons ( ) Board of Directors ( ) Management ( ) Fiscal Council (X) Controlling Shareholders Opening Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 226,334,623 50.11% 28.39% Share Class “A” Preferred Share 79,182,498 22.95% 9.93% Closing Balance Securities/ Derivatives Securities Characteristics (2) Quantity Interest % Same Type/ Class Total Share Common Share 226,334,623 50.11% 28.39% Share Class “A” Preferred Share 79,182,498 22.95% 9.93% 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 10, 2017 BRASKEM S.A. By: /s/Pedro van Langendonck Teixeira de Freitas Name: Pedro van Langendonck Teixeira de Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
